74 So.3d 711 (2011)
STATE of Louisiana
v.
James SIMMONS.
No. 2011-KK-2130.
Supreme Court of Louisiana.
October 11, 2011.
Granted. Although the Defendant did not make a jury waiver "no later than 45 days prior to trial," the State did not object and the case proceeded to trial, ending in a mistrial. The ruling of the trial court allowing the Defendant to revoke his irrevocable waiver of a jury trial is therefore reversed, and the case is remanded to the trial court for a bench trial.
JOHNSON and WEIMER, JJ., would grant and docket.